The defendant bank is a domestic banking corporation. It is insolvent and is now and has been since December 27th, 1910, in the possession of the superintendent of banks of the state of New York under the provisions of section 19 of the Banking Law.
On November 30, 1910, two persons, for the accommodation of the plaintiff, made their promissory note for $20,000, payable three months from date to the order of the plaintiff. It was indorsed by the plaintiff and upon the same day discounted by the defendant bank and placed to the credit of the plaintiff. The defendant bank knew at the time said note was made and delivered to it that it was so made by the two persons solely for the plaintiff's accommodation.
At the time the superintendent of banks took possession of the defendant bank the plaintiff had on deposit therein the sum of $24,837.27. On January 15, 1911, and at various times thereafter, the plaintiff demanded that the defendant offset against its liability on said note the moneys so on deposit to its credit. The defendants neglected and refused to make such offset and threatened to commence an action on the note against the accommodation makers thereof without making the plaintiff a party thereto. This action was commenced and the complaint demanded judgment that said promissory note be offset against said credit balance and the note surrendered to the plaintiff, and that judgment be *Page 403 
awarded to it for the balance then remaining on deposit in said bank. The defendants demurred to the complaint on the ground that it did not state facts sufficient to constitute a cause of action. Thereafter the plaintiff and the defendants each by motion asked for judgment upon the pleadings. The motions were heard together and the motion of the defendants was denied and that of the plaintiff was granted, with leave to the defendants to serve an answer within ten days on payment of costs. The defendants failed to serve an answer, but appealed from the interlocutory judgment to the Appellate Division in which court said judgment was unanimously affirmed. Final judgment was then entered from which an appeal has been taken to this court.
It is conceded that prior to the enactment of the Negotiable Instruments Law in 1897 the indorser of a promissory note made as an accommodation for him by another and held by a banking corporation, which before such note became due had become insolvent, could elect to have such note become due and payable at once and require the representative of such insolvent bank to offset the same against a deposit in such bank to the credit of such indorser.
It was prior to that time frequently held that under such circumstances an equitable right to offset one claim against the other existed. (Scott v. Armstrong, 146 U.S. 499; Fera v.Wickham, 135 N.Y. 223; Hughitt v. Hayes, 136 N.Y. 163;Clute v. Warner, 8 App. Div. 40; O'Connor v. Brandt,12 App. Div. 596; Matter of Hatch, 155 N.Y. 401.)
In Scott v. Armstrong (supra) the court, in referring to the reason in equity why such an offset should be enforced and why a set off should not be considered a preference, said: "Where a set-off is otherwise valid, it is not perceived how its allowance can be considered a preference, and it is clear that it is only the balance, if any, after the set-off is deducted which can justly be held to *Page 404 
form part of the assets of the insolvent. The requirement as to ratable dividends, is to make them from what belongs to the bank, and that which at the time of the insolvency belongs of right to the debtor does not belong to the bank." (p. 510.) (See Hughitt
v. Hayes, supra.)
The appellants insist that the rule in equity is not applicable because of the provisions of sections 3 and 55 of the Negotiable Instruments Law.
Section 3 of the Negotiable Instruments Law (Cons. Laws, ch. 38) is as follows: "The person `primarily' liable on an instrument is the person who by the terms of the instrument is absolutely required to pay the same. All other parties are `secondarily' liable."
Section 55 of said law provides that an accommodation party "is liable on the instrument to a holder for value, notwithstanding such holder at the time of taking the instrument knew him to be only an accommodation party."
No question arises in this case, nor could it be successfully contended, that the accommodation makers of said note so indorsed by the plaintiff are not liable thereon to the representative of the insolvent bank. Their liability as a matter of law does not prevent the courts from decreeing in equity that the indebtedness of the plaintiff to the insolvent bank and the indebtedness of the insolvent bank to the plaintiff should be offset.
This court has in a prior case refused to construe sections 3 and 55 of the Negotiable Instruments Law in an action at law when that question was not fairly presented by the appeal then being considered. (National Citizen's Bank v. Toplitz, 178 N.Y. 464. ) It is quite unnecessary in this case to determine the effect of said sections in an action at law. This is not an action at law but an action in equity, where, as was said in theArmstrong case, natural justice would seem to require that the offset should be decreed. *Page 405 
It nowhere appears from the Negotiable Instruments Law, or from anything that can be considered in determining the intention of the legislature, that said sections 3 and 55 were intended to prevent the courts from determining in equity all questions between an insolvent holder of a note and the one primarily liable for the indebtedness on the instrument as a matter of fact whether maker or indorser.
In our judgment the authorities mentioned which hold that under the circumstances alleged in the complaint in this action an offset should be decreed should be considered as binding upon us in this action notwithstanding the provisions of the Negotiable Instruments Law.
If we assume that in an action at law the makers of the note must arbitrarily be treated as primarily liable thereon, and the plaintiff as secondarily liable thereon, it does not prevent the court in an action in equity from determining and enforcing the rights of the parties as the same are found as a matter of fact. (Winne v. Winne, 166 N.Y. 263, 271.)
The judgment should be affirmed, with costs.
CULLEN, Ch. J., HAIGHT, VANN, WILLARD BARTLETT, HISCOCK and COLLIN, JJ., concur.
Judgment affirmed.